123 F.3d 1322
Bernadine SUITUM, Plaintiff-Appellant,v.TAHOE REGIONAL PLANNING AGENCY, Defendant-Appellee.
No. 94-15768.
United States Court of Appeals,Ninth Circuit.
Sept. 4, 1997.

1
On remand from the United States Supreme Court.  D.C. No. CV-91-040-ECR.


2
Before:  SCHROEDER and ALARCON, Circuit Judges, and PANNER, District Judge.*


3
This case having been heard by the United States Supreme Court and reversed, has been remanded to this court for further proceedings in conformity with the opinion of the Supreme Court.  In its Opinion, the Supreme Court indicated that upon remand, this court should consider the second prong of the two-part test from Williamson County Regional Planning Comm'n v. Hamilton Bank of Johnson City, 473 U.S. 172, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985).  Suitum v. Tahoe Regional Planning Agency, --- U.S. ----, ---- n.8, 117 S.Ct. 1659, 1665 n. 8, 137 L.Ed.2d 980 (1997).  Because this issue was not addressed by the district court nor raised before this court, it is best considered by the district court in the first instance.


4
Therefore, the Opinion reported at 80 F.3d 359 (9th Cir.1996) is VACATED and this case is REMANDED to the district court for further proceedings.



*
 Honorable Owen M. Panner, Senior United States District Judge for the District of Oregon, sitting by designation